DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
A preliminary amendment to the claims filed on 5 December 2019 is acknowledged. Claims 1-12, 16, 20, 21, 24, 26, 27, 29-34, and 37-39 are pending.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-12, 16, 20, 21, 24, 26, 27, 29-32, and 37, drawn to a compound.
Group II, claims 33, 34, 38, and 39, drawn to a method of detecting zinc in a sample.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require no more than the technical feature of the compound of claim 37, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sumalekshmy ("Design of Emission Ratiometric Metal-Ion Sensors with Enhanced Two-Photon Cross Section and Brightness," J. Am. Chem. Soc. 2007, 129, 39, 11888–11889), as set forth below in the rejection under 35 USC 102(a)(1), which is incorporated here by reference.  
This application contains claims directed to more than one species of the generic invention. The species are as follows: 
Species choice A (X1)
	A1: X1 is N, or 
A2: X1 is CH.

Species choice B (Ar)
B1: Ar is aryl,	
B2: Ar is 6-membered heteroaryl (e.g., first three choices of claim 10), or 
B3: Ar is 5-membered heteroaryl (e.g., last six choices of claim 10).

Applicant is required, in reply to this action, to elect a single species from Species choice A and a single species from Species choice B to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, claims 1-8, 10, 11, 21, 26, 29-34, and 37-39 are generic to Species choice A, and claims 1-9, 12, 16, 21, 29-34, and 37-39 are generic to Species choice B.
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in 
The chemical compounds of Species choice A are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds. The choice of X1 as N or CH changes the structure and class of the ring system of Formula I.
The chemical compounds of Species choice B are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds. Species B1 differs from Species B2 and B3 in lacking ring heteroatoms for possible chelation with zinc ions. Species B1 and B2 have different ring structure and therefore belong to different classes of chemical compounds.
During a telephone conversation with Ryan Schneider on 9 June 2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-12, 16, 20, 21, 24, 26, 27, 29-32, and 37.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 33, 34, 38, and 39 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. During the same telephone conversation, a provisional election was made without traverse of Species A1 and B2.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 12 is withdrawn from further consideration by the examiner as being drawn to non-elected Species A2, there being no allowable generic or linking claim. Claims 1-11, 16, 20, 21, 24, 26, 27, 29-32, and 37 are examined herein on the merits.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure:
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.

Applicant is reminded of the proper language and format for an abstract of the disclosure:
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In 

The abstract of the disclosure is objected to because it has fewer than 50 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
The word heteroalkyl is misspelled as "heteroakyl" throughout the specification.  
Appropriate correction is required.

Claim Objections
Claims 6 and 37 are objected to because of the following informalities:  
Regarding claims 6 and 37, "heteroakyl" must be changed to "heteroalkyl."
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-11, 16, 20, 21, 24, 26, 27, 29-32, and 37 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 2, the scope of the following terms are unclear, because the terms are not defined in the claim: R1-R3, X1, Y1, and Z.
Regarding claim 2, the illustrated pi-bridge moiety is unclear because it appears to illustrate that the subunit has one open bond, while the subunit as illustrated in Formula I is divalent. In contrast, the illustrated aryl ring system moiety has no illustrated open bond, while the subunit as illustrated in Formula I is monovalent. The presence or absence of illustrated bonds must be consistent.
Regarding claim 3, the scope of the following terms are unclear, because the terms are not defined in the claim: R1-R3, X1-X4, Y1, Y2, n, and Rc.
1-R5, Y1, Y2, n, and Rc.
Regarding claims 4 and 37, the definitions of the X1-X4 groups as being selected from "-N" and "-CH" are unclear because both of these definitions imply a single open bond, while the X1-X4 groups in Formula I each have three bonds.
Regarding claims 5 and 37, the definitions of the Y1 group as being selected from "-NR4" and "-O" are unclear because both of these definitions imply a single open bond, while the Y1 group in Formula I has two bonds.
Regarding claims 5 and 37, the definitions of the Y2 group as being selected from "-NR5" and "-O" are unclear because both of these definitions imply a single open bond, while the Y2 group in the illustrated formula of "Z" has two bonds.
Regarding claims 6 and 37, the meaning of "-N(CH2)q-Ar)2" is unclear because it has an open-parenthesis without a corresponding close-parenthesis.
Regarding claims 6 and 37, the grammar of the claims makes it unclear to what "wherein one or more of:" refers. The intelligibility of the claim must not depend on indentations alone.
Claims 6 and 37 recite the limitation "wherein n is 1, 2, or 3." There is insufficient antecedent basis for the limitation "n" because "n" is previously introduced in both the illustrated structure of Z (claims 3 and 37) and in the limitation "Cn-alkyl" (claims 6 and 37).
Claim 20 defines the limitations "X3" and "X4." There is insufficient antecedent basis for these limitations because they are previously introduced in both the illustrated formula of Z of claim 3 and in the illustrated Formula I of claim 20 to refer to different atoms. 
Regarding claim 20, it is completely unclear what is meant by the option of X3 and X5 being "absent." The formula of claim 20 illustrates that each of X3 and X5 are within a ring, having one formal single bond to a first carbon atom and one formal double bond to a second carbon atom. Removing either X3 or X5 would not result in an even number of bonds between the first carbon atom and the second carbon atom.
Regarding claim 20, the definitions of the X3-X6 groups as being selected from "-CH" and "-N" are unclear because both of these definitions imply a single open bond, while the X3-X6 groups in the formula of claim 20 each are have three bonds.
3-X6 groups as being selected from "-O-" is unclear because this definition implies two single open bonds, while the X3-X6 groups in the formula of claim 20 each have three bonds.
Claim 24 defines the limitations "R4" and "R5." There is insufficient antecedent basis for these limitations because they are previously introduced in claims 5/6 and in the illustrated Formula I of claim 24 to refer to different groups. 
Claims 31 and 32 recite the limitation "the Formula I-Zn(II) complex." There is insufficient antecedent basis for this limitation in the claims.
Claim 37 recites the limitation "any one of the aforementioned functional groups can be substituted or unsubstituted." The scope of "the aforementioned functional groups" is completely unclear. Moreover, if all of the choices of variable substituent groups are interpreted as being included in "the aforementioned functional groups," how can hydrogen and halogen be substituted?

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8, 9, 20, 21, 26, and 27 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
(I) – Regarding R5
Claim 5 recites that the choice of Y2 includes "NR5," and claim 6 recites that "R5 is selected from Cn-alkyl optionally substituted with -OR4 or Ar; wherein Ar is independently at each occurrence selected from aryl and heteroaryl."
Dependent claim 8 recites the choice of the following Z group:

    PNG
    media_image1.png
    163
    196
    media_image1.png
    Greyscale

This Z group has R5 as a substituted alkyl moiety (substituted with a hydroxy moiety), which is not permitted by the scope of claim 6. Accordingly, claim 8 does not include all the limitations of the claim upon which it depends. Claim 26 is rejected for analogous reasons regarding the fourth compound illustrated on page 9/14 of the amended claim set.
Dependent claim 20 recites the choice of the following compound:

    PNG
    media_image2.png
    228
    373
    media_image2.png
    Greyscale

This compound has R1 as a methylene group substituted with the six-membered ring comprising X5 and X6. Claim 20 permits the indefinite limitation that X5 is "absent," in which case the resulting ring does not satisfy the requirements of "Ar" as defined in claim 6 (aryl or heteroaryl). Claim 20 further permits X5 and X6 to be CH and R8 to be "-OR4, -CF3, -F, -Cl, -CN, -COOR4, -SO2R4," in which case the resulting ring would not be a hydrocarbon, as required by an aryl group. Accordingly, claim 20 does not include all the limitations of the claim upon which it depends.

(II) – Regarding R1 (and R2)
Claim 6 recites a number of choices for the definition of R1, including "heteroa[l]kyl."
The term heteroalkyl is interpreted as -Y-alkyl, where Y is a heteroatom.
1 and R2 together form a "heterocycloalkyl" moiety.
Dependent claim 21 recites that the choice of R1 includes "OCH2COOR9, OCH2CH2COOR9, OCH2CH2CH2SO2R9, NH2." None of these choices qualify as the listed choices of R1 provided in claim 1. While the choices of "OCH2COOR9, OCH2CH2COOR9, OCH2CH2CH2SO2R9" are substituted heteroalkyl groups, the scope of R1 as defined in claim 6 does not included substituted heteroalkyl groups. The option of "NH2" is clearly is outside the scope of R1 as defined in claim 6.
Dependent claim 21 recites that the choice of R1 further includes "NHR9, N(R9)2" and that R9 is selected from "-CH3, C2H5, substituted or unsubstituted heteroalkyl, substituted or unsubstituted heteroalkenyl, substituted or unsubstituted heteroalkynyl, and substituted or unsubstituted heteroaryl." The choice of R1 being NHR9 or N(R9)2 and R9 being -CH3 or C2H5 would provide a heteroalkyl R1, as permitted by claim 6. However, any of the following choices of R9 would provide a R1 group outside the scope of claim 6: substituted or unsubstituted heteroalkyl, substituted or unsubstituted heteroalkenyl, substituted or unsubstituted heteroalkynyl, and substituted or unsubstituted heteroaryl.
Accordingly, claim 21 does not include all the limitations of the claim upon which it depends.
Dependent claims 26 and 27 recite the choice of the following compound:

    PNG
    media_image3.png
    184
    337
    media_image3.png
    Greyscale

This compound has R1 and R2 together forming a substituted heterocycloalkyl moiety, which is not permitted by the scope of claim 6. Accordingly, claims 26 and 27 do not include all the limitations of the claim upon which it depends.
Dependent claim 26 recites the choice of the following compound:

    PNG
    media_image4.png
    202
    358
    media_image4.png
    Greyscale

This compound has R1 as a substituted heteroalkyl moiety (substituted with an ester moiety), which is not permitted by the scope of claim 6. Accordingly, claim 26 does not include all the limitations of the claim upon which it depends.
(III) – Regarding the right half of "Z"
Claim 3 recites that Z is the following:

    PNG
    media_image5.png
    91
    215
    media_image5.png
    Greyscale

Dependent claim 26 recites the choice of the following compounds:

    PNG
    media_image6.png
    102
    327
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    137
    246
    media_image7.png
    Greyscale

These compound lack the right half of the claimed Z group of claim 3. Accordingly, claim 26 does not include all the limitations of the claim upon which it depends.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10, 11, 16, 21, 29-32, and 37 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Sumalekshmy ("Design of Emission Ratiometric Metal-Ion Sensors with Enhanced Two-Photon Cross Section and Brightness," J. Am. Chem. Soc. 2007, 129, 39, 11888–11889).
Regarding claims 1-6, 10, 11, 16, 21, and 37, Sumalekshmy discloses fluorophores 1 and 2 (Table 1):

    PNG
    media_image8.png
    183
    483
    media_image8.png
    Greyscale

which are clearly anticipatory of the claimed formulae, where X1 is N, Y1 is O, X2 and X4 are CH, X3 is N, Y2 is NR5, Rc is Ar, R1 is heteroalkyl that is -OCH3 , R4 (claim 10) is hydrogen or halogen, R5 is C1 alkyl substituted with Ar, and Ar is heteroaryl.

Regarding claim 30, the limitation that "the fluorescent complex further comprises a ligand" is an intended use of the claimed compound of Formula I, given that the complex is not claim. Sumalekshmy's fluorophore 2 is assumed to be capable of forming a fluorescent complex that further comprises a ligand because Sumalekshmy's fluorophore 2 matches the claimed structure.
The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
Regarding claim 31, Sumalekshmy discloses that a maximum absorption wavelength of the Formula I-Zn(II) complex is from about 15 nm to about 50 nm greater than a maximum absorption wavelength of the compound of Formula I (Table 2, first row).
Regarding claim 32, Sumalekshmy discloses that a maximum emission wavelength of the Formula I-Zn(II) complex is from about 40 nm to about 60 nm greater than a maximum emission wavelength of the compound of Formula I (Table 2, second row).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sumalekshmy in view of Dalle ("Ligand modifications modulate the mechanism of binuclear phosphatase biomimetics," Polyhedron 2013).
Regarding claims 7-9, fluorophores 1 and 2 of Sumalekshmy differ from the claimed Z groups recited in claims 7 and 8. 
In the analogous art of Zn(II) chelators, Dalle discloses the first choice of claims 7 and 8 as a chelating subgroup (ligand H3L5, Chart 1; page 1340). For the benefit of selecting a known chelating moiety of Zn(II), it would have been obvious to one of ordinary skill in the art at the time of filing to modify the fluorophores 1 and 2 of Sumalekshmy by replacing one of the pyridyl groups with a CH2OH group, as disclosed by Dalle.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Claims 20, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sumalekshmy in view of Hüttinger (Semi-Synthetic Proteins for Catalytic and Analytical Applications. Georgia Institute of Technology, Doctoral Thesis. Published by ProQuest, 2010).
Regarding claim 20, fluorophores 1 and 2 of Sumalekshmy differ from the claimed Formula I in the ring position of the nitrogen of the pyridyl ring bonded to the five-member heterocycle. 
In the analogous art of Zn(II) chelators, Hüttinger discloses zinc chelator 4-19 (page 193):

    PNG
    media_image9.png
    340
    366
    media_image9.png
    Greyscale

Hüttinger's zinc chelator 4-19 differs from the claimed compound of Formula I only in the substituent R1.
Given the similar structure and function of Hüttinger's zinc chelator 4-19 to fluorophores 1 and 2 of Sumalekshmy, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the fluorophores 1 and 2 of Sumalekshmy, such that the positions of X2 and X3 are swapped, as disclosed by Hüttinger.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Moreover, choosing from a finite number of identified, predictable solutions (such as the nitrogen ring position of a pyridyl ring), with a reasonable expectation for success, is likely to be obvious to a person of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Regarding claims 24 and 26, the combination of Sumalekshmy in view of Hüttinger differs from at least one claimed compound in disclosing that Y1 is O rather than S. However, oxygen and sulfur are both chalcogens, and as a result, a zinc chelator comprising a thiazole moiety is expected to have similar functionality to a zinc chelator comprising an oxazole moiety. Because of the closely related structures, and the resulting expectation of similar zince chelation properties, it would have been obvious to one of ordinary skill in the art at the time of filing to 1 oxygen atom with sulfur.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE ADAMS/            Examiner, Art Unit 1797                                                                                                                                                                                            
/Christopher Adam Hixson/            Primary Examiner, Art Unit 1797